The petition is for a writ of certiorari to review the judgment of the circuit court awarding compensation to an employee under the Workmen's Compensation Act.
The finding of facts by the trial judge stands in a like position, and is designed to take the place of the verdict of the jury. Where such finding of facts is made, the appellate court will not examine into the extrinsic facts to see whether or not from the evidence introduced the facts were correctly found by the court. American C. I. Pipe Co. v. Birmingham Tailoring Co., 80 So. 157, 16 Ala. App. 583. Of course, if there is no evidence to support the finding of fact, upon exception properly reserved the appellate court would not hesitate to reverse the trial court for the error thus committed, but, where there is evidence to support the conclusions, the appellate court will confine itself to determining whether or not, upon the facts found and set forth in the special finding, the trial court rendered the proper judgment. Am. Cast I. Pipe Co. v. Birmingham Tailoring Co.,80 So. 157, 16 Ala. App. 583; Chandler  Jones v. Crossland, 28 So. 420, 126 Ala. 176.
That brings us to a consideration of the question of notice as required by the Workmen's Compensation Act. It may be admitted that a failure to give written notice of the injury within 90 days would bar a recovery, unless the company had actual knowledge of the fact of injury. Ex parte Stith Coal Co., 104 So. 757, 213 Ala. 399. What does it take to constitute this knowledge? In this case, according to the findings of fact, within a few minutes after the injury the employee reported the "circumstances of the accident and his injury and sufferings to his foreman, whose duty it was to report such accidents and injuries to the defendant." The foreman directed plaintiff to defendant's dispensary for proper treatment, where he went and again related to the defendant's doctor the facts and circumstances of the injury. Plaintiff was afterwards in defendant's hospital and under the care of its doctors. The foreman, the dispensary, and the hospital were all agencies of the company, by and through whom the company dealt with its employees, under certain conditions. Like natural persons, corporations are held responsible for the knowledge which is possessed by those whom they appoint as their representatives. The fact is, the only way of communicating actual notice to a corporation is through its agents. 21 R. C. L. p. 838, par. 21. In this case the dispensary and the hospital might well be considered the agency through which the company dealt with all such cases as the one at bar. As to the foreman of the gang of which plaintiff was a member, he was the very "eye" of the corporation, not only to see that each member of the squad under him performed his duty to the company, but during work hours to look out for the obligations due from the corporation to the individual members of the squad under him, and knowledge on the part of the foreman that one of his men had been hurt, while working for the company and under his superintendence, was knowledge of the fact to the corporation. 18 R. C. L. p. 751, par. 220, note 13.
We find no error in the record, and the prayer of the petition is denied. *Page 185